Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and its dependents are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of
“the acquired advertisement on the display within an invitation period during which a called party is being invited to answer an incoming call because of the terminal device transmitting 20information to make the call” 
“determination that an output mode of a voice 15of a person on the other end of the line is a first mode in which the voice is output from an output device different from the earpiece” and
“prevent, based on determination that the output mode is a second mode in which the voice is output from the earpiece, the advertisement from being displayed on the display within the invitation period” in combination with all other limitations in the claims as defined by Applicant. 
The closest prior art discloses presentation of advertisement based on determining device operation mode after a call is connected but does not specify detecting headset connection mode “during an invitation period during which a called party is being invited to answer an incoming call” as claimed.
Claims 10 and 11 recite similar limitations and therefore are allowable for the same reasons discussed with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2011/0251899 discloses pre-defined modes of operation including any one of: a speaker phone mode of operation, a headset mode of operation, a silent mode of operation, a conference call mode of operation and any combinations thereof. The ad message presentation module displays the message on the display screen of the device based on the mode
U.S. Publication No. 2014/0329565 discloses [0009] potential actions that can be used to trigger or display, messages, advertisements, or surveys: [0012] The activation of the mute function of the handset. [0013] The activation of the headphone function of the handset. [0014] The activation of the Bluetooth function of the handset. 
U.S. Publication No. 2020/0112758 discloses presenting, by the processing system, the advertisement in accordance with a first orientation of the headset and the second advertisement in accordance with a second orientation of the headset, wherein the presenting of the advertisement and the second advertisement occurs simultaneously

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652